Carley, Judge.
Appellee was charged by accusation with a violation of OCGA § 32-6-21, relating to the securing of loads on vehicles. Appellee moved to dismiss the accusation. The trial court granted appellee’s motion, stating that it was doing so because there is “no punishment in the code, and where there is no punishment, there’s no crime, so I’ll dismiss [the accusation].” The State appeals from the trial court’s grant of appellee’s motion to dismiss.
*297Decided September 7, 1988.
John C. Carbo III, Solicitor, Anne Landrum, Assistant Solicitor, for appellant.
H. Burton Crews, Jr., for appellee.
Contrary to the trial court’s holding, the Code does provide a punishment for a violation of OCGA § 32-6-21. “Any person who violates any of the provisions of this title for which no specific penalty is provided, whether or not such act or omission is expressly declared elsewhere in this title to be unlawful, or who violates any of the rules and regulations issued under authority of and in accord with the provisions of this title shall be guilty of a misdemeanor. . . .” OCGA § 32-1-10 (a). A violation of OCGA § 32-6-21 is, therefore, punishable as a misdemeanor pursuant to OCGA § 32-1-10 (a). Accordingly, the trial court erred in dismissing the accusation against appellee.

Judgment reversed.


Deen, P. J., and Sognier, J., concur.